DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given via email communication (see attached OA.APPENDIX titled Examiners_Amendment).
In the Claims, the following amendments are made:
Claim 1, line 8, add “at least one” before “protected access units”. On line 29, add “having the same value” after “the auxiliary information”. 
Claim 9, line 11 add “at least one” before “protected access units”. On line 33, add “having the same value” after “the auxiliary information”.  


Reasons for Allowance
s 1, 4-9 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites ‘A method for performing mapping information management regarding a redundant array of independent disks (RAID), comprising:	 writing data into a data region of the RAID in a redirect-on-write (ROW) 10manner, wherein the data being written is written into at least one of a plurality of protected access units in the data region, and recording mapping information between logical addresses of the data being written into the protected access units and respective protected-access-unit addresses (p-addresses) of the protected access units into a 15logical-address-to-p-address (L2p) table within a table region of the RAID;	 in response to any of the written data being updated, maintaining an updating list comprising updated L2p table entries respectively corresponding to the updated data and further comprising auxiliary information 20respectively corresponding to the updated data in a random access memory (RAM), and maintaining a recovery log comprising the updated data in a log region of the RAID for power failure recovery, wherein the recovery log comprises a plurality of recovery log entries, each recovery log entry location corresponds to a respective protected access unit within 25the data region, and a value of the auxiliary information  indicates  a specific recovery log entry location; and	  when auxiliary information  having a same value stored to the updating list reaches a predetermined threshold being at least two, 30 determining that a number of L2p table entries 2Appl. No. 16/297,737 Reply to Office action of June 11, 2021 corresponding to a same recovery log entry location  reaches  the predetermined threshold, using the auxiliary information to access the 5L2p table entries corresponding to the same recovery log entry location in the updating list, and updating .’  
 
Prior arts like Kandiraju (US 20130332648 A1) teaches data versioning, wherein redirect on write provides a number of snapshots indicating data which has been updated at different times. The auxiliary 5information is tags associated with physical pages but having different version numbers and therefore the same piece of data (or same logical address) is associated with various tags, each having a different version number. 
15 
However, prior arts do not teach using same auxiliary information to identify more than one version of data. The auxiliary information of the instant application, however, is the same when it indicates a same physical location.
Also, prior arts do not teach using a predetermined threshold that corresponds to a size of data in the temporary L2P update list (‘updating list’ stored in RAM) to update the main L2P table residing in the non-volatile memory. More specifically, prior arts do not teach updating the L2p table with the L2p table entries in the updating list when auxiliary information having a same value stored to the updating list reaches a predetermined threshold being at least two. 
The prior arts do not teach a predetermined threshold that is independent of a capacity of the updating list and independent of an overall data size of the updating list rather the threshold is focused on the number of same value stored in the updating list.

Independent claim 9 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 4-8 are dependent on claim 1 and are therefore allowed due at least to this dependence. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138      

/SHAWN X GU/
Primary Examiner, AU2138